In this case defendant in error moves the court to dismiss the appeal for the reason that the case-made was not served within the valid extension of time. The order from which the appeal was taken was made on the 25th day of September, 1923, and the time was not extended in which to serve case-made. Case-made was not served within the statutory period of 15 days, but on the 9th day of November, 1923, the trial court extended the time 60 days. This order is void for want of jurisdiction on the part of the trial court to make this extension, and this court has no jurisdiction to review the case. The appeal is dismissed.